DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Claim Objections
Claims 1-2, 4-11, 12-17, 21-25 are objected to because of the following informalities:  Claim 1, line 8 recites, “configured provide”, which should be corrected to “configured to provide”.  Claim 12 has similar recitations and requires similar correction. Claims 2, 4-11, 21-25 depend from Claim 1 and Claims 13-17 depend from Claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-15, 18, 20-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US 8,953,294) in view of Ng et al. (US 2009/0206817).
Regarding Claim 1, Graf discloses a drive device (Figures 1-12) configured to drive a semiconductor power device (20, Figures 2, 5, 8, 10), the drive device comprising: 
a drive integrated circuit (comprising 30, Figure 5, comprising 32, Figure 5, comprising 41, Figure 10) comprising: 
a first sense terminal configured to connect to a first terminal of the semiconductor power device (a first sense terminal/input terminal of connected to drain of 20, Figure 10); 
a gate control terminal configured to provide a driving signal for a gate terminal of the semiconductor power device (output terminal of 41 configured to provide a driving signal for a gate terminal of 20, Figure 10); and 
a sensor coupled to the sense terminal (comprising 411 coupled to the sense terminal, Figure 10) configured to provide a measurement signal indicative of a voltage 
an output generation circuit (comprising 412, Figure 10) comprising a first input terminal to receive the measurement signal and a second input terminal to receive a threshold value (+ input terminal of 412 receiving S411 and – input terminal receiving Vref2, Figure 10), the output generation circuit is configured to detect one or more overvoltage conditions at the first terminal of the semiconductor power device based on the measurement signal and the threshold value (voltage drop in the reverse direction, source to drain exceeding a reference value, Column 12, line 63 – Column 13, line 2), and modify the driving signal in response to detecting an indication of an overvoltage condition at the first terminal of the semiconductor power device (output of 41 coupled to the gate of 20 to change/modify the conductivity sate/level, Figure 10), 
wherein the drive integrated circuit, including the sensor and the output generation circuit, is integrated onto a single substrate (411 and 412 within 41 as in Figure 10), and 
wherein the sensor is integrated within the drive integrated circuit and is connected between the sense terminal and a first input terminal of the output generation circuit (411 in 41 and connected between the sense terminal and the input terminal of 412, Figure 10), and wherein the output generation circuit is configured to compare the measurement signal provided by the sensor to the threshold value (+ input terminal of 412 receiving S411 and – input terminal of 412 receiving Vref2 to compare the inputs, Figure 10), and modify the driving signal to increase a conduction of the semiconductor power device in direct response to the comparison indicating that the measurement 
Regarding Claim 2, Graff does not specifically disclose additional drive integrated circuits with limitations as recited in Claim 1, configured to semiconductor power devices that are arranged in a half-bridge configuration.   Ng discloses the single semiconductor substrate comprises multiple drive integrated circuits with multiple gate control terminals configured to connect to semiconductor power devices that are arranged in a half-bridge configuration (Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination drive device of Claim 1, additional drive circuits additional semiconductor power devices of Graf on the same semiconductor substrate in a half bridge configuration as taught by Ng to increase the load driving capability of the drive device.
Regarding Claim 4, combination of Graff and Ng discloses the drive device according to Claim 1, wherein the output generation circuit reacts to a current through the sensor for modifying the driving signal (Graf, Figure 10).

Regarding Claims 9-10, in the combination, Graf does not specifically disclose the drive device according Claim 1 of Figure 10 embodiment, wherein the sensor is being composed from one or more elements comprising p-n diodes, resistors, and capacitors or wherein the sensor is a p-n diode. Graf discloses the sensor being composed from one or more elements comprising p-n diodes, resistors, and capacitors in Figure 2 embodiment (comprising p-n diodes 51, 52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a p-n diode as taught in Figure 2 of Graf, to have the advantage of a self-triggering sensor.  
Regarding Claim 11, combination of Graff and Ng discloses the drive device according to Claim 1, wherein a current through the sensor is at least an order of magnitude less than a current through the gate terminal of the drive circuit (current through the sensor being through a reverse biased pn- diode at least an order magnitude less than the current through the gate terminal to the drive circuit to the gate terminal of the FET transistor 20 in Figures 2, 5, 8, 10 of Graf).

Claim 15 recites the same limitations as Claim 8, except that the system of Claim 12 is recited.  Therefore, please see the rejection of Claim 8 above.
Claims 18, 20 basically recite a method corresponding broadly to the drive device of Claims 1-2. Therefore, Claims 18, 20 are rejected at least for the same reasons as for Claims 1-2.
Regarding Claim 21, combination of Graf and Ng discloses the drive device according to Claim 1, wherein the sense terminal is configured to connect directly to the first terminal of the semiconductor power device (sense terminal directly connected to the drain/first terminal of 20 in Figures 2, 5, 8, 10 of Graf).
Regarding Claim 23, combination of Graf and Ng discloses the drive device according to Claim 1, wherein: a voltage at the first input terminal of the output generation circuit is at least one order of magnitude less than a voltage at the first terminal of the semiconductor power device (voltage at the first input terminal received from a reverse biased pn- diode being negligible/at least an order magnitude less than a voltage at the first terminal of the semiconductor power device20 in Figures 2, 5, 8, 10 of Graf).
Claims 5-7, 16-17, 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US 8,953,294) in view of Ng et al. (US 2009/0206817) and Omura et al. (US 2007/0210350).

Omura discloses a drive device configured to drive a semiconductor power device (Abstract, Paragraph 3, drive device for IGBT 81, Figure 37), wherein the drive device including a sensor of the drive device (diode 83, Figure 37, Paragraph 218) are integrated on an insulating layer (82, Figure 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Graf and Ng, an insulating layer as taught by Omura, to advantageously provide the required isolation between the sensor and output generation circuit and other components of the drive circuit.  
Regarding Claim 6, combination of Graf, Ng and Omura discloses the device according to claim 5, wherein the insulating layer is a SiO2 layer (Paragraph 218).  
Regarding Claim 7, combination of Graf, Ng and Omura discloses the device according to Claim 5, wherein the drive circuit is electrically isolated, wherein the sensor is integrated in an isolation ring of the drive device (isolation ring comprising guard ring insulating layer 82 and the p-type layer 23, Figure 37, Paragraph 218, “…diode 83 is provided on the guard ring insulating film…”).
Claims 16-17 recite the same limitations as Claims 5-6 respectively, except that the system of Claim 12 is recited.  Therefore, Claims 16-17 are rejected at least for the same reasons as for Claims 5-6.

Regarding Claim 25, combination of Graf, Ng and Omura discloses the drive device according to Claim 24, wherein the sensor includes a p-n diode having a breakdown voltage less than a maximum voltage capability of the semiconductor power device (pn-diode 51 in Figure 2 of Graf and diode 83 in Paragraph 218 of Omura in the combination for protecting semiconductor power device having the breakdown voltage to start conduction at a safe level lower than the maximum voltage capability of the semiconductor power device).

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are rendered moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/13/2021